Citation Nr: 1514422	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for hepatomegaly, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for a kidney disorder, including proteinuria, claimed as secondary to diabetes mellitus, type II.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Veteran presented sworn testimony during a hearing before a decision review officer.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of entitlement to service connection for hypertension, hepatomegaly, and a kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the currently diagnosed peripheral neuropathy of the bilateral upper extremities is caused by his service-connected diabetes mellitus, type II.

2.  Resolving reasonable doubt in the Veteran's favor, the currently diagnosed peripheral neuropathy of the bilateral lower extremities is caused by his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The Veteran's peripheral neuropathy of the bilateral upper extremities is proximately due to his service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities is proximately due to his service-connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

As will be explained below, the Board finds that the evidence supports a finding that the Veteran is entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to his service-connected diabetes mellitus, type II.

It is undisputed that the medical evidence of record documents continuing diagnoses of peripheral neuropathy of the bilateral upper and lower extremities.  See, e.g., the VA examination reports dated March 2010 and December 2010.

The Veteran was afforded a VA examination in March 2010, at which time the examiner determined that the Veteran's peripheral neuropathy of the upper and lower extremities is not due to the service-connected diabetes mellitus because the symptoms of peripheral neuropathy preceded the diabetes mellitus.  Similarly, in a May 2010 addendum opinion, the examiner clarified that the diagnosed peripheral neuropathy preceded the diabetes mellitus "and is not due to diabetes or aggravated beyond the natural progression by diabetes."

Crucially, in both the March 2010 examination report and May 2010 addendum opinion, the examiner failed to provide detailed rationale to support his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).
In contrast, more recent medical evidence has more been associated with the claims file, which indicates that the Veteran's diagnosed peripheral neuropathy of the bilateral upper and lower extremities is secondary to the service-connected diabetes mellitus, type II.  Specifically, a December 2010 VA examiner diagnosed the Veteran with diabetic peripheral neuropathy of the bilateral upper and lower extremities and opined that, "[t]he duration of the Veteran's diabetes caused the complication."

Crucially, these findings demonstrate a connection between the Veteran's diabetes mellitus, type II, and the currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities.  See 38 C.F.R. § 3.310 (2014); see also Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Accordingly, the evidence is at least in equipoise as to whether the Veteran's currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities was aggravated by diabetes mellitus.  Thus, the benefit-of-the-doubt rule is for application as to both claims.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Consequently, the Board will resolve reasonable doubt in the Veteran's favor and grant service connection for peripheral neuropathy of the bilateral upper and lower extremities.  38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.





REMAND

For the reasons expressed below, the Board finds that the remaining claims on appeal must be remanded for further development.

The Veteran was afforded a VA examination in March 2010, which addressed the claimed hypertension, hepatomegaly, and kidney disorder.  Notably, the examiner confirmed diagnoses of hypertension, hepatomegaly, and proteinuria.  He further concluded that the disabilities were less likely than not secondary to the service-connected diabetes mellitus, type II.  An addendum opinion was obtained in May 2010, at which time the same examiner clarified that the hypertension and hepatomegaly are not due to or aggravated by the diabetes mellitus, type II.  The examiner further stated that the Veteran's "proteinuria is less likely than not secondary to diabetes as disabilit[y] was recently diagnosed."  The claimed hypertension was also addressed in a December 2010 VA examination report, which indicated that the hypertension was not 'related to' the service-connected diabetes mellitus, type II, because there is no renal involvement.  Crucially, in both the March 2010 examination report and May 2010 addendum opinion, the examiner failed to provide any rationale to support his conclusion with respect to hepatomegaly.  See Nieves-Rodriguez, supra; Hernandez-Toyens, supra.  With respect to the proteinuria, the examiner failed to address whether this disability has been aggravated by the service-connected diabetes mellitus, type II.  Moreover, the examiner noted that the proteinuria preceded the newly-diagnosed diabetes and that the hypertension was diagnosed at the same time as the diabetes.  However, the Veteran told the August 2010 VA diabetes examiner that he had received the diagnosis upon visiting the VA in 2009, and that prior to that time he had not seen a doctor for over 30 years.

Critically, there remain questions as to whether the Veteran's current hypertension, hepatomegaly, and proteinuria were proximately caused or aggravated by his service-connected diabetes mellitus, type II.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  VA opinions are therefore necessary to determine the etiology of the claimed disabilities.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since October 2014.  All such available documents should be associated with the claims file.

2. VBA should also arrange for a physician to review the Veteran's VA claims file, including a copy of this remand, and to provide opinions, with supporting rationale, as to the following:

The examiner should indicate whether it is at least as likely as not (50 percent probability) that the Veteran's diagnosed hypertension, hepatomegaly, and kidney disorder to include proteinuria had their clinical onset in service or are otherwise related to the Veteran's military service to include his presumed herbicide exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's diagnosed hypertension, hepatomegaly, and kidney disorder to include proteinuria were caused or aggravated (permanently worsened beyond natural progression) by any service-connected disability, to include the service-connected diabetes mellitus, type II.  The examiner should consider the Veteran's lay statements, to include the June 2011 VA Form 21-4138 and the August 2010 VA examination report.

If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
REBECCA N. POULSON 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


